Name: Commission Regulation (EEC) No 645/82 of 19 March 1982 applying quality Class III to certain fruit for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 3. 82No L 76/18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 645/82 of 19 March 1982 applying quality Class III to certain fruit for the 1982/83 marketing year Whereas, pursuant to Article 4 ( 1 ) of Regulation (EEC) No 1035/72, the quality Class III may be applied only if the products concerned are needed to meet consumer demand ; whereas this appears to be the case at present for lemons, table grapes, cherries and straw ­ berries ; whereas, in view of the considerable fluctua ­ tions in production from one marketing year to another, the period of application of quality Class III should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 4 ( 1 ) thereof, Whereas Council Regulation No 211 /66/EEC of 14 December 1966 (3) added a Class III to the common quality standards for peaches and table grapes, while the same class was added to the common quality stan ­ dards for cherries and strawberries by Council Regula ­ tion (EEC) No 1194/69 of 26 June 1969 (4); whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality standards for citrus fruit (*), and Commission Regulation (EEC) No 1641 /71 of 27 July 1971 laying down quality stan ­ dards for dessert apples and pears (*), as last amended by Regulation (EEC) No 1674/81 Q, laid down a Class III for the products concerned ; Whereas Council Regulation (EEC) No 2764/77 of 5 December 1977 (8) extended until 31 December 1982 the period during which quality Class III may be rendered applicable in respect of certain fruit and vegetables ; whereas period of such application should therefore be limited to that date : HAS ADOPTED THIS REGULATION : Article 1 A quality Class III as defined in the common quality standards shall apply, for the period specified in each case, in respect of the products listed in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 118, 30 . 4. 1981 , p. 1 . (3) OJ No 233, 20. 12. 1966, p . 3939/66. O OJ No L 157, 28 . 6 . 1969, p . 1 . O OJ No L 45, 24. 2. 1971 , p. 1 . M OJ No L 172, 31 . 7. 1971 , p . 1 . o OJ No L 168, 25. 6 . 1981 , p. 13 . (8) OJ No L 320, 15. 12. 1977, p. 5. 20 . 3 . 82 Official Journal of the European Communities No L 76/19 ANNEX Lemons : Table grapes : Cherries : Strawberries : from 1 June to 31 October 1982 from 1 May to 31 December 1982 from 1 April to 30 September 1982 from 1 April to 31 December 1982